Exhibit 10.35




psxlogo.jpg [psxlogo.jpg]




PHILLIPS 66
Terms & Conditions
For
Performance Share Program - Performance Period –[•]


This document applies to Awards made under the Performance Share Program
(“Program”) for the Performance Period ([•]) provided under the 2013 Omnibus
Stock and Performance Incentive Plan of Phillips 66 (“Plan”) or any successor to
the Plan. Phillips 66 reserves the right to discontinue or change this Program
at any time.


Capitalized terms shall have the meaning designated in this Program. Capitalized
terms not defined in this Program shall have the meaning set forth in the Plan.
•
Authorized Party means the person who is authorized to approve an Award,
exercise discretion, or take action under the Program pursuant to the Plan. With
regard to the CEO and Senior Officers, the Committee is the Authorized Party.
With regard to other Employees, the CEO is the Authorized Party, although the
Committee may act concurrently as the Authorized Party.

•
Award means cash, stock option, performance share unit, restricted stock unit or
any other form of equity or cash pursuant to the Program’s applicable terms,
conditions and limitations as the Authorized Party may provide in order to
fulfill the objectives of the Program.

•
Award Agreement means any written or electronic agreement setting forth, or
incorporating by reference, the terms, conditions, and limitations applicable to
an Award to a Participating Employee. An Award Agreement may be unilaterally
issued by the Company and need not be executed or countersigned by the
Participating Employee.

•
Board means the Board of Directors of Phillips 66.

•
Cash Denominated Distribution means a full distribution made from the Program,
paid to the Participating Employee in cash.

•
CEO means the Chief Executive Officer of Phillips 66. Where applicable, CEO also
refers to the person holding that title but acting as a Special Equity Award
Committee pursuant to the authority granted by the Board.

•
Committee means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.

•
Company means Phillips 66, a Delaware Corporation.

•
Disability means a disability for which the Employee in question has been
determined to be entitled to either, (i) benefits under the applicable long-term
disability plan of the Participating Company or (ii) disability benefits under
the Social Security Act. In the





--------------------------------------------------------------------------------




absence of any determination, the Authorized Party may make a determination that
the Employee has a Disability.
•
Distribution means the value that is given to the Participating Employee after
approval by the Committee. In most cases, Distributions will be made in the form
of cash, however the Committee reserves the right to make Distributions in the
form of grants of share-based Awards, or any other form the Committee determines
appropriate.

•
Eligible Employee shall include Employees that meet the participation
requirements for this Program. Being an Eligible Employee does not guarantee an
Award.

•
Employee shall include employees of Phillips 66 and its subsidiaries, as
designated in the records of the Company and its subsidiaries.

•
Fair Market Value means, as of a particular date, the mean between the highest
and lowest sales price per share on the consolidated transaction reporting
system for the principal national securities exchange on which shares are listed
on that date rounded to 5 decimals, or, if there is no sale reported on that
date, on the next preceding date on which a sale is reported or, at the
discretion of the Committee, the price prevailing on the exchange at a
designated time.

•
Layoff means an applicable Termination due to layoff under the Phillips 66
Severance Pay Plan, Phillips 66 Executive Severance Plan, or the Phillips 66 Key
Employee Change in Control Severance Plan, or layoff or redundancy under any
similar layoff or redundancy plan which the Participating Company may adopt from
time to time. If all or any portion of the benefits under the redundancy or
layoff plan are contingent on the Employee’s signing a Release of Liability or
covenant not to compete or both, the Termination shall not be considered as a
“Layoff” for purposes of the Program unless the Employee executes and does not
revoke a Release of Liability, a covenant not to compete, or both, acceptable to
the Company, under the terms of the layoff or redundancy plan.

•
Participating Company includes Phillips 66 and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

•
Participating Employee shall include Eligible Employees receiving a Share
Denominated Target. Being a Participating Employee does not guarantee a
Distribution.

•
Performance Measures means the performance criteria that will be used to value
the performance of the Company at the conclusion of the Performance Period,
prior to the Distribution.

•
Performance Period means January 1, [•] through December 31, [•].

•
Plan Administrator means the Phillips 66 Employee, internally responsible for
administration of Programs.

•
Release of Liability is a form provided to an Employee upon Layoff. Unless the
Participating Employee executes and does not revoke the Release of Liability,
the Participating Employee forfeits all Awards.

•
Retirement means Termination at age 55 or older with a minimum of 5 years of
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the Authorized Party may approve the
use of a different definition. Service is defined by the policies of the
Participating Company.



2

--------------------------------------------------------------------------------




•
Salary means the annual base pay in effect on December 31st of the year
preceding the beginning of the Performance Period in which the Eligible Employee
becomes a Participating Employee.

•
Salary Grade means a classification level for Employees under the practices of
the Participating Company.

•
Senior Officer means all officers of the Company who report directly to the CEO,
and all other officers of the Company who are a Senior Vice President and above,
or who are reporting officers under Section 16 of the Securities Exchange Act of
1934.

•
Share Denominated Distribution, expressed as a number of shares, means the value
of a Share Denominated Target if a full distribution was made from the Program
and granted to the Participating Employee in equity. At the time of
Distribution, the Committee determines if the Share Denominated Distribution
will be granted to the Participating Employee or if it will be converted to a
Cash Denominated Distribution.

•
Share Denominated Target means the value calculated for a Participating
Employee, denominated in shares. Share Denominated Targets are evaluated based
on Performance Measures at the conclusion of the Performance Period and then
distributed to the Participating Employee. Share Denominated Targets are rounded
to the nearest whole share.

•
Termination means cessation of employment with the Participating Companies,
determined in accordance with the policies and practices of the Participating
Company for whom the Employee was last performing services.





I. GENERAL CONDITIONS
1.
The Committee, or to the extent authorized by the Committee, the CEO, or another
designated individual or committee, shall have the right to terminate, suspend,
withdraw, amend, or modify the Program in whole or in part at any time. The CEO
shall review and approve this document and may amend it as necessary.



2.
Awards are subject to forfeiture or recoupment, in whole or in part, under
applicable law, including the Sarbanes-Oxley Act and the Dodd-Frank Act. Awards
are also subject to forfeiture or recoupment in the event a Participating
Employee’s negligence or misconduct results in materially misstated financial or
other data, as determined by the Human Resources & Compensation Committee and
the Audit & Finance Committee of the Board. If the Authorized Party determines
that, subsequent to the receipt of any Award, the Participating Employee has
engaged or is engaging in any activity which, in the sole judgment of the
Authorized Party, is or may be detrimental to the Participating Company, the
Authorized Party may cancel all or part of any or all Awards to that
Participating Employee.



3.
Upon any change in the outstanding stock of the Company by reason of any stock
dividend, stock split, reverse stock split, recapitalization, reclassification,
or other similar changes, the Committee shall make corresponding adjustments, as
appropriate.



4.
In addition to the terms and conditions described, Awards are subject to all
other applicable provisions of the Plan. The decisions of the Committee with
respect to questions arising as



3

--------------------------------------------------------------------------------




to the interpretation of the Plan or the Award Agreement and as to findings of
fact shall be final, conclusive, and binding.


5.
No provision of this document shall confer any right upon the Employee to
continue employment with any Participating Company.



6.
The Award Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Delaware.



7.
Without the consent of the Employee, the Award Agreement may be amended or
supplemented (i) to cure any ambiguity or to correct or supplement any provision
which may be defective or inconsistent with any other provision, or (ii) to add
to the covenants and agreements of the Company for the benefit of an Employee or
to add to the rights of an Employee or to surrender any right or power reserved
to or conferred upon the Company in the Award Agreement, provided, in each case,
that such changes or corrections shall not adversely affect the rights of the
Employee with respect to the grant of an Award evidenced without the Employee’s
consent, or (iii) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in the interpretation of, any law or governmental
rule or regulation, including any applicable federal or state securities or tax
laws.





II. DETERMINATION OF SHARE DENOMINATED TARGETS
Share Denominated Targets for Participating Employees under the Program are
generally made annually at the beginning of the Performance Period. Share
Denominated Targets may, however, be provided to Participating Employees at
other times during the Performance Period. Salary, Salary Grade, Phillips 66
stock price, the length of time the Employee will be a Participating Employee in
the Performance Period, and in some cases, historical performance are taken into
consideration when determining the Share Denominated Target. The Authorized
Party shall have the authority to apply discretion as appropriate to increase or
decrease the Share Denominated Target. Participating Employees that have a
Salary Grade change during the Performance Period may have their Share
Denominated Target adjusted to reflect their change in responsibility.




III. EFFECT OF TERMINATION OF EMPLOYMENT
The following is meant to clarify what happens in the event of various
Terminations for Participating Employees with a Share Denominated Target. This
action has no impact on the timing of the Distribution. Generally, Distributions
will only be made at the conclusion of the Performance Period.


1.
Death. If a Participating Employee dies during the Performance Period, the Share
Denominated Target under the Program shall not be reduced, regardless of the
number of months during the Performance Period the Eligible Employee was a
Participating Employee. The Participating Employee’s rights to any Share
Denominated Target will pass to the designated beneficiary on file with the
third-party administrator or in the absence of a designated beneficiary, to the
executor or administrator of the estate of the Participating



4

--------------------------------------------------------------------------------




Employee. However, the Award will be subject to the terms and conditions that
applied to the Participating Employee before their death. No transfer of a Share
Denominated Target by the Participating Employee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
will and any other evidence as the Company may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of the Share Denominated Target. In the event that a
beneficiary designation conflicts with an assignment by will or under the laws
of descent and distribution, the beneficiary designation will prevail.


2.
Disability. If a Participating Employee terminates employment by reason of
Disability during the Performance Period and has a Share Denominated Target
under the Program, the Share Denominated Target shall not be reduced, regardless
of the number of months during the Performance Period the Eligible Employee was
a Participating Employee. The Participating Employee shall retain all rights
provided by the Award at the time of Termination.



3.
Retirement or Layoff, at least 12 months. Provided the Participating Employee
has completed at least 12 months of the Performance Period, if Termination
occurs prior to the conclusion of the Performance Period as a result of
Retirement or Layoff, the Participating Employee’s Share Denominated Target
shall be prorated by a fraction, the numerator of which is the number of full
calendar months of participation during the Performance Period completed prior
to the applicable event and the denominator is the number of calendar months in
the Performance Period.



4.
Retirement or Layoff, less than 12 months. Provided the Participating Employee
has not completed at least 12 months of the Performance Period, if Termination
occurs prior to the conclusion of the Performance Period as a result of
Retirement or Layoff, the Participating Employee’s Share Denominated Target
shall be reduced to zero.



5.
If the Participating Employee Terminates for any reason other than death,
Disability, Layoff, or Retirement, the Share Denominated Target shall be
canceled and all rights thereunder shall cease.



6.
Leaves. Whether any leave of absence shall constitute Termination for the
purposes of any Share Denominated Target granted under these Programs shall be
determined by the Plan Administrator. The determination will be made in each
case in accordance with applicable law and by application of the policies and
procedures adopted by the Company in relation to such leave of absence.



7.
Divestiture, Outsourcing or Move to Joint Venture. If, after the date a Share
Denominated Target is granted, a Participating Employee ceases to be employed by
a Participating Company as a result of (a) the outsourcing of a function, (b)
the sale or transfer of all or a portion of the equity interest of the
Participating Company (removing it from the controlled group of companies of
which the Company is a part), (c) the sale of all or substantially all of the
assets of the Participating Company to another employer outside of the
controlled group



5

--------------------------------------------------------------------------------




of corporations (whether the Participating Employee is offered employment or
accepts employment with the other employer), (d) the Termination of the
Participating Employee by a Participating Company followed by employment within
a reasonable time with a company or other entity in which the Company owns,
directly or indirectly, at least a 50% interest, or (e) any other sale of assets
determined by the Authorized Party to be considered a divestiture under this
Program, the Share Denominated Target shall be forfeited unless the Share
Denominated Target is retained as a result of another provision of this Program.


8.
Transfer. Transfer of employment between Participating Companies shall not
constitute Termination for the purpose of this Program.



9.
Change in Control. If a Change in Control occurs the Authorized Party has
discretion to determine the effect on Share Denominated Targets.





IV. PERFORMANCE EVALUATION OF SHARE DENOMINATED TARGET
At the completion of the Performance Period, the Committee will review the
results achieved under the Performance Measures approved by the Committee and,
in its sole judgment, adjust the Share Denominated Target by a percentage deemed
appropriate, at which point the Share Denominated Target will be known as the
Share Denominated Distribution. Relative Performance Measures will be compared
to a peer group of companies as determined by the Committee.


The Committee may change the weighting to be applied to Performance Measures at
any time during the Performance Period. In addition, the Committee may, in its
sole discretion, add or delete Performance Measures at the beginning or during
the Performance Period. In so doing, the Committee shall specify the weighting
to be applied to any additional Performance Measures included in the Program.




V. DISTRIBUTIONS
It is anticipated that Distributions made from the Program will be made as Cash
Denominated Distributions. However, the Committee retains the authority to make
Distributions in the form of grants of share-based Awards, or any other form the
Committee determines appropriate.


1.
Cash Denominated Distributions provided under this Program will be settled in
the form of cash, to be paid out as soon as administratively feasible after the
date approved by the Authorized Party, provided that the cash payment be made no
later than 2½ months after the end of the calendar year in which the Authorized
Party has approved the Cash Denominated Distribution.

•
The value of a Cash Denominated Distribution shall be determined by multiplying
the Share Denominated Distribution by an average of the Fair Market Value of
Phillips 66 stock for the last 20 trading days of the Performance Period.



2.
If applicable, court ordered garnishments or tax levies will be withheld.





6

--------------------------------------------------------------------------------




3.
The Participating Employee’s Distribution, and any required taxation, will be
communicated to the Participating Employee at time of the Distribution.





VI. TAXATION OF DISTRIBUTIONS
1.
In all cases the Participating Employee will be responsible to pay all required
withholding taxes associated with a Distribution. This withholding tax
obligation includes, but is not limited to, federal, state, and local taxes,
including applicable non-U.S. taxes such as U.K. PAYE.



2.
The Company may take appropriate measures to ensure that corrective actions
related to withholding tax obligations are completed in a timely manner. The
Plan Administrator will take the steps, as it deems necessary or desirable for
the withholding of any taxes that are required by laws or regulations of any
governmental authority in connection with any Distribution.



3.
If the Participating Employee spent time as an expatriate outside of their home
country the Participating Employee will be tax equalized, with the intent that
the Participating Employee receives no adverse tax consequences for their
expatriate service, which could be different depending upon each country. The
Participating Employee’s Distribution will reflect any expatriate hypothetical
tax obligation.



7